PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/529,787
Filing Date: 18 Nov 2021
Appellant(s): Frederic Huser



__________________
Steven Kellner
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 06/14/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/18/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
Claim 1 is drawn to a method for offering for sale a drug as an over-the-counter product, and offering for sale a drug based on real diagnostic results.
The preamble and limitation A “self-administering to the human patient in need a unit dose of atorvastatin in a sufficient amount to treat a chronic disease of the patient, the chronic disease comprising elevated cholesterol levels” of the claim 1 are focused on, and generally relate to, commercial/sales activities, i.e., offering a well-known drug for sale, which is a business relation between people (e.g., a patient/customer and a pharmacy/seller/healthcare person or other business entity) (see generally Spec.  par 2-7). Atorvastatin, brand name Lipitor, is a well-known drug for treating elevated cholesterol levels as evidenced by The Free Dictionary. As such, the claimed invention recites certain methods of organizing human activity, which is an abstract idea.
Limitations B “wherein prior to self-administration of atorvastatin, a CLIA-waived diagnostic test was administered to the patient by having the patient provide a fluid sample to a healthcare person at a point-of sale location to obtain approval to obtain atorvastatin for self-administration of the chronic disease on an OTC basis via a condition-of-use instructions concerning analysis of the CLIA-waived diagnostic test results;” and limitation C “wherein the fluid sample was tested in the CLIA-waived diagnostic at the point-of-sale location to determine whether the patient qualifies for OTC treatment with atorvastatin;” are routine data gathering steps, and recite a process to administer a diagnostic test to a human patient by obtaining a fluid sample from a patient for testing of the fluid sample by a diagnostic device which outputs biomarker results. 
In limitation D “wherein when the patient qualifies for OTC treatment of atorvastatin by virtue of a positive result of the CLIA-waived diagnostic test indicating that the patient would benefit from treatment with atorvastatin, prior to self-administration of atorvastatin, the patient receives a plurality of unit doses of atorvastatin in sufficient amount to treat a chronic disease of the patient such that the patient can self-administer a unit dose and the chronic disease state is treated”, analyzes the test results to determine if the patient is a candidate for treatment, and in limitation A “self-administering to the human patient in need a unit dose of a pharmaceutically acceptable drug in a sufficient amount to treat a chronic disease of the patient”, a drug regimen is offered to the patient if the test results indicate the patient would benefit, which are mental processes involving evaluation and judgment. 
Finally, the correlation between (i) determining if the patient is a candidate for treatment based on the biomarker results being within a required range as set forth in the limitation C; and (ii) the patient being benefited from treatment with atorvastatin as set forth in the limitation D, describes a natural law. 
This judicial exception is not integrated into a practical application because claim 1 recites the additional elements of "atorvastatin", “elevated cholesterol levels”, "a condition-of-use instructions", "a human patient", "a fluid sample", and "a CLIA-waived diagnostic test" (claim 1). Considering claim 1, as a whole, the additional elements applies or uses the abstract idea in a meaningful way such that the claim as a whole is no more than a drafting effort designed to monopolize the exception. 
Additionally, the claimed invention administers and analyzes a test to generate a biomarker. The Supreme Court in Mayo has determined that steps of administering a drug to a patient in need of that drug merely defines the relevant audience, and is not sufficient to transform the nature of the claim into a patent-eligible claim. Mayo, 566 U.S. at 77-78. Further, the step of determining the level of a relevant marker in a patient, by whatever process the doctor or the laboratory wishes to use, is merely telling the practitioner to engage in well-understood, routine, conventional activity previously engaged in by those who work in the field, and as such, does not provide significantly more to the identified judicial exception. Id. The Court further stated that a limitation providing only that informing a medical practitioner of the relevant natural laws, while trusting them to use those laws appropriately in their decision-making; e.g., by prescribing appropriate drugs (e.g. atorvastatin) for a condition (e.g. elevated cholesterol levels), does not, without more, provide eligibility to an otherwise ineligible claim. Id. at 78. Thus, to the extent that the condition of use label informs the practitioner of the relevant drug, or the relevant test that may be applied, such is not considered to provide eligibility under Mayo. As such, the claimed invention is not integrated into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because Applicant characterizes these alleged benefits as being due to regulatory change, rather than any particular technological improvement. Spec. par 2 ("drug labeling is regulated by the U.S. Food and Drug Administration ('FDA'))," par 3 ("[a]ll such combination [of drug with a particular test] labels heretofore approved by the FDA are for Rx drugs only)." par 13 (FDA is considering whether medications for certain diseases or conditions that would otherwise be available only by prescription could be made available without a prescription with certain conditions of safe use). Accordingly, the additional limitations of the claims do not provide an improvement to a technology or technical field.
The additional elements recited in claim 1 do not "contain an 'inventive concept' sufficient to 'transform' the claimed abstract idea into a patent-eligible application." Alice, 573 U.S. at 221 (internal quotation marks omitted), or "include 'additional features' to ensure 'that the [claim] is more than a drafting effort designed to monopolize the [abstract idea]."' Id. (alterations in original) (quoting Mayo, 566 U.S. at 77). Instead, claim 1 merely recites well-understood, routine, or conventional activity in the field previously known to the industry, specified at a high level of generality, to the abstract idea.
For example, using atorvastatin, brand name Lipitor, to treat elevated cholesterol levels is a well-known practice as evidenced by The Free Dictionary. The Free Dictionary recites that “atorvastatin- an oral drug (trade name Lipitor) that is effective in lowering triglycerides; potent in reducing LDL cholesterol because higher doses can be given”.
Another example, the "a CLIA-waived diagnostic test was administered to the human patient by having the patient provide a fluid sample to a third party " recited in claim 1 is disclosed as being performed by a conventional and well-known device, such as "a POS, CLIA-waived diagnostic machine" (Spec. par 58), or a "tabletop diagnostic test equipment (the Piccolo Xpress)" which can deliver results "in under 15 minutes" (id. par 59). Thus, (i) the claimed "CLIA-waived diagnostic test is a well-known test are well-understood, routine and conventional activities previously known to the pertinent industry" and (ii) the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Paragraph 61 of instant Specification
describes the Piccolo Xpress as being a well-known table-top diagnostic test machine routinely used in the healthcare field for analyzing patient fluid samples. Finally, applicant discloses that the test machine itself is generic, and "[t]he present invention is not limited by any particular diagnostic test equipment," and "currently available diagnostic equipment other than that which is specifically described herein [(e.g., the Piccolo Express)] may be used" (Spec. par 62). Thus, Appellant's Specification only describes well-understood, routine, conventional computerized and diagnostic testing device components in a manner that indicates the components and the functions they perform were well-known in the art. 
The step of obtaining a condition-of-use instruction is part of the abstract idea, and not an additional limitation to the abstract idea. An inventive concept "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself." Genetic Techs. v. Merial L.L.C., 818 F.3d 1369, 1376 (Fed. Cir. 2016); see
also Alice, 573 U.S. at 217 (citing Mayo, 566 U.S. at 78 (after determining that a claim is directed to a judicial exception, "we then ask, '[w]hat else is there in the claims before us?"') (emphasis added)); RecogniCorp, 855 F.3d at 1327 ("Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract").

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keravich et al. (US 2009/0125324) (Keravich) in view of Applicant admitted prior art.
Regarding claim 1, Keravich teaches a method of self-treating a human patient for a chronic disease (abstract) comprising:
self-administering to the human patient in need a unit dose of a drug in a sufficient amount to treat a chronic disease of the patient, the chronic disease comprising elevated cholesterol levels (par [0029][0062]);
wherein prior to self-administration of the drug, a diagnostic test was administered to the patient by having the patient provide a fluid sample to a healthcare person to obtain approval to obtain the drug for self-administration of the chronic disease on an OTC basis via a condition-of-use instructions concerning analysis of the test results (par [0062][0066]);
wherein the fluid sample was tested in the diagnostic to determine whether the patient qualifies for OTC treatment with the drug (par [0029][0062][0066]);
wherein when the patient qualifies for OTC treatment of the drug by virtue of a positive result of the diagnostic test indicating that the patient would benefit from treatment with the drug, prior to self-administration of the drug, the patient receives a plurality of unit doses of the drug in sufficient amount to treat a chronic disease of the patient such that the patient can self-administer a unit dose and the chronic disease state is treated (par [0029]).
Keravich does not specifically teach that the drug is atorvastatin. However, atorvastatin, brand names Lipitor, is a well-known drug for treating elevated cholesterol level as evidenced by The Free Dictionary. The Free Dictionary recites that “atorvastatin- an oral drug (trade name Lipitor) that is effective in lowering triglycerides; potent in reducing LDL cholesterol because higher doses can be given”.
Keravich does not specifically teach that the diagnostic test is a “CLIA-waived diagnostic test". However, this feature is well known in the art, as admitted by the Applicant. In particular, applicant admits that "CLIA-waived diagnostic test", "CLIA-waived diagnostic machine at the point- of-sale location, wherein the CLIA-waived diagnostic machine analyzes the fluid sample and delivers results in less than 30 minutes" are well-known in the art. For instance, par. 58 recites: "CLIA-waived diagnostic machine, Abaxis Piccolo Xpress" and par. 59 recites: "Diagnostic Test Equipment: Recently, new table-top diagnostic test equipment (the Piccolo Xpress) has been developed by Abaxis, Inc. of Union City, CA, for use at the Point of Sale or Service (POS) with physicians. The results from this machine can be delivered in under 15 minutes making its use practical for the first time in determining if a patient meets the requirements for receiving a drug under the proposed, Rx-to-OTC switch treatment method patent.". It would have been obvious to one of ordinary skill in the art to include in the medical product dispensing system of Keravich the ability to use CLIA diagnostic machine and test to offer patient over the counter medical products as cited by Applicant, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Keravich does not specifically teach that the healthcare person is at a point-of-sale location. However, a person skilled in the art would have appreciated that the healthcare person at a point-of-sale location would have provided a convenient service to the patient. Applicant admits that “Recently, new table-top diagnostic test equipment (the Piccolo Xpress) has been developed by Abaxis, Inc. of Union City, CA, for use at the Point of Sale or Service (POS) with physicians” (par [0059]). Here, applicant admits that CLIA-waived diagnostic test has been provided at the point of sale by health care professionals before the filing of the application.
Regarding claim 6, Keravich teaches that wherein the chronic disease is an asymptomatic chronic disease (par [0060]).
Claim 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keravich in view of Applicant admitted prior art as applied to claims 1 and 5-6 above, and further in view of Safeer et al. (Choosing Drug Therapy for Patients with Hyperlipidemia, 2000) (Safeer).
Regarding claim 2, Keravich does not specifically teach that after all of the received unit doses have been self-administered, the patient undergoes a second CLIA-waived diagnostic test OTC to determine whether the patient is either: (i) expressing a biomarker that indicates that the patient's condition is being treated by atorvastatin or (ii) expressing a biomarker that indicates that the patient is experiencing an asymptomatic and problematic side effect of atorvastatin; wherein the patient that expresses biomarkers that confirm that the patient is being treated by atorvastatin and is not expressing the biomarker that indicates the problematic side effect, receives a second plurality of unit doses of atorvastatin in sufficient amount to treat the chronic disease of the patient.
However, Safeer teaches that after all of the received unit doses have been self-administered, the patient undergoes a second CLIA-waived diagnostic test (Obtain lipid profiles for response at 4 weeks) to determine whether the patient is either: (i) expressing a biomarker that indicates that the patient's condition is being treated by atorvastatin or (ii) expressing a biomarker that indicates that the patient is experiencing an asymptomatic and problematic side effect of atorvastatin; wherein the patient that expresses biomarkers that confirm that the patient is being treated by atorvastatin and is not expressing the biomarker that indicates the problematic side effect, to receive a second plurality of unit doses of atorvastatin in sufficient amount to treat the chronic disease of the patient to monitor the treatment (Table 4). It would have been obvious to one of ordinary skill in the art to let the patient undergoes a second CLIA-waived diagnostic test OTC to determine whether the patient is either: (i) expressing a biomarker that indicates that the patient's condition is being treated by atorvastatin or (ii) expressing a biomarker that indicates that the patient is experiencing an asymptomatic and problematic side effect of atorvastatin; wherein the patient that expresses biomarkers that confirm that the patient is being treated by atorvastatin and is not expressing the biomarker that indicates the problematic side effect, receives a second plurality of unit doses of atorvastatin in sufficient amount to treat the chronic disease of the patient, in order to monitor the treatment.
Regarding claim 3, Keravin teaches that wherein the patient self-administers a unit dose of atorvastatin from the second plurality of unit doses (par [0027]).
Regarding claim 4, Safeer teaches that wherein the patient continues to undergo CLIA-waived diagnostics to determine that the patient is being treated by atorvastatin and is not expressing the biomarker that indicates the problematic side effect and the patient continues to self-administer atorvastatin for treatment of the chronic disease only after CLIA-waived diagnostic confirms that the patient is being treated by atorvastatin and is not expressing a biomarker that indicates the problematic side effect (Table 4).

(2) Response to Argument
A.
Appellant argues that “As noted above, the First Office Action only contained a single rejection of the claims under 35 USC § 102(a)(1) as being anticipated by US Pat. App. Pub. No. 2013/0218586 (hereinafter "Huser"). Appellant responded to this rejection by pointing out that the pending application claims priority to Huser and submitted a corrected filing receipt showing the chain of priority. Appellant further noted that under the principles of compact prosecution, the claims were allowable since they did not stand rejected for any other reason, including 3 5 USC § 101. However, within two weeks of receiving Appellant's response, the Examiner issued the Second Office Action with new rejections under_35 USC §§ 101 and 103 (using two new references). Appellant submits that this is not proper.” (Brief, page 3-4).
In response to Appellant’s update priority, a new Office action had to be made.
Applicant was granted Track 1 status. The Track 1 status give examiner much fewer expected days to finish the Office action under the Docket Management. For example, for an examiner’s answer, normal case would give examiner 56 days in addition to the grace period (up to two weeks of grace period). However, the track 1 case only gives examiner 14 days to finish the examiner’s answer with no grace period. Therefore, examiner did his best to meet the timely requirement of track 1 in all the Office actions.
After the first non-final rejection was mailed on 02/07/2022, applicant filed Request for Corrected Filing Receipt on 02/11/2022 by claiming a continuation of the previously abandoned applications.  That amendment effectively disqualified the reference used in the first non-final rejection. In response, Examiner raised 103 rejection over new references and also raised 101 rejection in the second non-final rejection mailed on 03/07/2022. The second non-final gives applicant enough time to rebuttal the rejections.

B.
1.
Appellant argues that “Appellant argued, and the Board agreed, that an important distinction between Keravich and the claims of the '248 Application is that Keravich is directed to the elimination of a healthcare professional or sales employee intervening in the offering for sale of a drug. See, e.g., Keravich, [0020]-[0021] and [0077]-[0079]. More specifically, Keravich explicitly states that "the present disclosure relates to systems and methods for dispensing medical products from a vending machine using a self-selection algorithm and, in some embodiments, a de-selection algorithm, which eliminate the need for interaction between the purchaser and a licensed practitioner." Id. at [0003]. Said another way, Keravich claims systems and methods for automating patient selection and patient de-selection, for further automating patient access to unspecified drugs.” (brief, page 6).
Examiner respectfully disagrees. Keravich is not directed to the elimination of a healthcare professional or sales employee intervening in the offering for sale of a drug. Keravich teaches that “prior to interfacing with vending machine 12, the purchaser could submit themselves to one or more testing protocols at external test site 28. The results of these testing protocols being stored on a database 30 associated with the external test or laboratory site 28. Here, the purchaser can authorize vending machine 12 to access the results available on database 30 via a network connection such as the Internet.” (par [0066]). Here, Keravich teaches that prior to interfacing with vending machine 12, the purchaser interacts with a healthcare person at an external test site for one or more test protocols. The biometric data is not inputted by the purchaser. The purchaser merely gives consent to the system to access the test result stored on the external site. Thus, Keravich teaches that a healthcare professional intervening is required before the offering for sale of a drug.

2.
Appellant submits “that Keravich in view of any third party references does not suggest, teach, or disclose all of the elements of Claims 1 and 6. First, as the Final Action notes, Keravich "does not specifically teach that the drug is atorvastatin." Final Action, p. 7. In fact, Keravich does not even mention atorvastatin at all. The Examiner argues that "atorvastatin, brand names [sic] Lipitor, is a well-known drug for treating elevated cholesterol level," but provides no evidence to support this conclusory statement. See id. It seems that the Examiner is taking Official Notice of this. However, the MPEP states that "such rejections should be judiciously applied". See MPEP 2144.03. The MPEP goes on to mandate that "Official notice without documentary evidence to support an [E]xaminer's conclusion is permissible only in some circumstances." See MPEP § 2144. 03(A). "It would not be appropriate for the [E]xaminer to take official notice of facts without citing a prior art reference where the facts asserted to be well known are not capable of instant and unquestionable demonstration as being well-known." Id. (emphasis added). "For example, assertions of technical facts in the areas of esoteric technology or specific knowledge of the prior art must always be supported by citation to some reference work recognized as standard in the pertinent art." Id. (quoting In re Ahlert, 424 F.2d at 1091, 165 USPQ at 420-21) (emphasis added). Appellant notes that no such support has been provided in this case.” (brief, page 7-8).
In response, the use and sale of atorvastatin, brand names Lipitor, for treating elevated cholesterol level in the US is evidenced by The Free Dictionary and the secondary reference in the final rejection to claim 2-4, Safeer et al. (Choosing Drug Therapy for Patients with Hyperlipidemia, 2000) (Safeer). The Free Dictionary recites that “atorvastatin- an oral drug (trade name Lipitor) that is effective in lowering triglycerides; potent in reducing LDL cholesterol because higher doses can be given”. Safeer teaches that atorvastatin, brand names Lipitor, for treating elevated cholesterol level has been in public use, on sale, or otherwise available to the public more than one year before the effective filing date of the claimed invention (Table 4).

Appellant argues that “However, at the time Keravich was filed, the external test site 28 could only have been a central laboratory or a physician's office (i.e., the patient is under the care of a physician). A consumer could not simply walk into a central lab at that point in time and request a lipids panel without a doctor's order. If a doctor is ordering a lipids test for a patient, that patient would be under the doctor's care and the doctor would prescribe what is needed by the patient based on the tests. Accordingly, Keravich does not teach the element of "wherein prior to self-administration of atorvastatin, a CLIA-waived diagnostic test was administered to the patient by having the patient provide a fluid sample to a healthcare person at a point-of-sale location to obtain approval to obtain atorvastatin for self-administration of the chronic disease on an OTC basis via a condition- of-use instructions concerning analysis of the CLIA-waived diagnostic test results" as presently claimed.” (brief, page 8).
In response, Keravich does not specifically teach that the diagnostic test is a “CLIA-waived diagnostic test". However, this feature is well known in the art, as admitted by the Applicant. In particular, applicant admits that "CLIA-waived diagnostic test", "CLIA-waived diagnostic machine at the point- of-sale location, wherein the CLIA-waived diagnostic machine analyzes the fluid sample and delivers results in less than 30 minutes" are well-known in the art. For instance, par. 58 recites: "CLIA-waived diagnostic machine, Abaxis Piccolo Xpress" and par. 59 recites: "Diagnostic Test Equipment: Recently, new table-top diagnostic test equipment (the Piccolo Xpress) has been developed by Abaxis, Inc. of Union City, CA, for use at the Point of Sale or Service (POS) with physicians. The results from this machine can be delivered in under 15 minutes making its use practical for the first time in determining if a patient meets the requirements for receiving a drug under the proposed, Rx-to-OTC switch treatment method patent.". Thus, it would have been obvious to one of ordinary skill in the art to give the medical product dispensing system of Keravich the ability to use CLIA diagnostic machine and test to offer patient over the counter medical products as cited by Applicant, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Keravich does not specifically teach that the healthcare person is at a point-of-sale location. However, a person skilled in the art would have appreciated that the healthcare person at a point-of-sale location would have provided a convenient service to the patient.  Applicant admits that “Recently, new table-top diagnostic test equipment (the Piccolo Xpress) has been developed by Abaxis, Inc. of Union City, CA, for use at the Point of Sale or Service (POS) with physicians” (par [0059]). Here, applicant admits that CLIA-waived diagnostic test has been provided at the point of sale by healthcare professionals before the filing of the application.
The cited limitation “wherein prior to self-administration of atorvastatin, a CLIA-waived diagnostic test was administered to the patient by having the patient provide a fluid sample to a healthcare person at a point-of-sale location to obtain approval to obtain atorvastatin for self-administration of the chronic disease on an OTC basis via a condition- of-use instructions concerning analysis of the CLIA-waived diagnostic test results” does not excludes doctor’s order either. Indeed, at the time of the filing of this application, a person can order a lipid panel test, which is a CLIA-waiver diagnostic test, to a central lab online without a doctor’s order. Even if a patient received a diagnostic test at the doctor’s office, it still meets the limitation of “having the patient provide a fluid sample to a healthcare person”. If Keravich’s device is in the doctor’s office or doctor’s building, then it meets the limitation of “having the patient provide a fluid sample to a healthcare person at a point-of-sale location”.

Appellant argues that “Further, in Keravich, the purchaser enters information and the purchaser can enter incorrect information which is geared toward a result that the purchaser desires (e.g., purchase of the drug even though that purchase may lead to unsafe, off-guideline labeled treatment). That is a possible reason as to why there is no drug on the market that can be obtained via the system described in Keravich. In contrast, the present invention requires the intervention of health-care personnel in order to validate the patient's condition, certify the veracity of the patient's biomarkers, and comply with the required conditions of use to avoid such a result. As described above, Keravich is replete with comments teaching away from interaction of a licensed healthcare person (e.g., a pharmacist) at the point of sale - in direct contradiction to the claimed invention. The stated purpose of Keravich is to eliminate pharmacist involvement - this purpose is directly contradictory and teaches away from the claimed invention. Keravich is a "self-selection" process, both self-selecting and self-de-selecting. See, e.g., Keravich, [0016], [0022], and [0023]. When Keravich mentions gathering biometric data, it is always discussed in a way that requires the purchaser (patient) at the point of sale to actively input data into the vending machine either from memory, an historical data source, or from a test supplied by the purchaser” (brief, page 9).
Examiner respectfully disagrees. as has been discussed above, Keravich teaches that the test information is not enters by the purchaser (par [0066]). The purchaser only gives consent for the system to access the test result stored at the central lab when the test was done by the healthcare professionals. Thus, Keravich teaches that a healthcare professional intervening is required before the offering for sale of a drug. 
Applicants are advised that patents are relevant as prior art for all they contain and are not limited to their preferred embodiments. See In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) and Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir. 1989), cert. denied, 493 U.S. 975 (1989). A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore  & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). In this case, Keravich specifically teaches, in an embodiment, that a healthcare professional intervening is required before the offering for sale of a drug (par [0066]).

Appellant argues that “Further, Keravich does not contemplate or disclose specific and required treatment method steps for a specific drug. Rather, Keravich discloses a vending machine designed to obviate the need for point-of-sale pharmacist interaction to collect fluid specimens needed to generate real-time data, as is the case with the Appellant's methods. There are no mentions or hints of point-of-sale pharmacist interaction, other than for the sale of a product that might be behind the counter. There is no mention or hints of obtaining a "condition of use" label requiring a particular diagnostic test, which would be administered at the point of sale. Importantly, it would not be possible for an unsupervised vending machine placed in a general sales location to take fluid samples, input the samples into a CLIA-waived diagnostic machine, and dispose of the medical waste. The vending machine is only designed to gather historical diagnostic test data at best and at worst accept from the consumer's memory, faulty or not, the requested diagnostic data.” (Brief, page 9).
In response, Keravich does not specifically teach that the healthcare person is at a point-of-sale location. However, a person skilled in the art would have appreciated that the healthcare person at a point-of-sale location would have provided a convenient service to the patient. Applicant admits that “Recently, new table-top diagnostic test equipment (the Piccolo Xpress) has been developed by Abaxis, Inc. of Union City, CA, for use at the Point of Sale or Service (POS) with physicians” (par [0059]). Here, applicant admits that the CLIA-waived diagnostic test has been provided at the point of sale by healthcare providers before the filing of the application.
Keravich teaches that a healthcare professional intervening is required before the offering for sale of a drug (par [0066]). A healthcare professional intervening includes patient’s testing result (par [0066]). The system makes decision for sale of the drug based on patient condition determined by healthcare professional (par [0062][0066]). Therefore, Keravich teaches following “a condition of use instructions requiring a particular diagnostic test”.

C.
The response in this section is the same as the section above.

D.
1.
Appellant argues that “Appellant's claims are directed to a specific method of self-treatment of a specific condition (i.e., elevated cholesterol levels) using specific steps (administering a unit dose, submitting a fluid sample for a CLIA-waved diagnostic test at a point-of sale location) and a specific compound (i.e., atorvastatin) at specific doses (i.e., unit doses of sufficient amount) to achieve a specific outcome (i.e., treat the chronic disease of elevated cholesterol levels). Throughout the pending claims, the patient goes from a pre-treated state, self-administers a particular compound at a particular dosage for treatment, and is transformed into a post-treated state.
Appellant submits that the pending claims are subject matter eligible in light of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter "2019 PEG"), the October 2019 PEG Update (hereinafter "2019 Update"), the Office's guidance in the Vanda Memo, and numerous Federal Circuit decisions, including Vanda and Natural Alternatives. At a minimum, the pending claims are patent eligible for at least the following reasons: (1) the claimed invention amounts to a practical application and improvement to the technology or technical field under Step 2A, Prong Two; and (2) the claims include additional elements that amount to significantly more than any exception itself under Step 2B.” (brief, page 12).
Examiner respectfully disagrees, (1) the claimed invention does not amount to a practical application and improvement to the technology or technical field under Step 2A, Prong Two, because the method of treatment of a condition, using a step and a compound that is well-known in the art, no improvement to the technology or technical field has been made. (2) the claims do not include additional elements that amount to significantly more than any exception itself under Step 2B, because all the additional elements are well-known in the art before the fling. For example, using atorvastatin, brand name Lipitor, to treat elevated cholesterol levels is a well-known practice as evidenced by The Free Dictionary. The Free Dictionary recites that “atorvastatin- an oral drug (trade name Lipitor) that is effective in lowering triglycerides; potent in reducing LDL cholesterol because higher doses can be given”.

2.
Appellant argues that “First, Appellant notes that there is no limitation directed to offering a drug for sale. In fact, the word "sale" is not mentioned anywhere in the claims. Rather, as described in detail below, the pending claims are directed to a method of treatment. For example, claim 1 begins with "a method of self-treating a human patient for a chronic disease" and then includes numerous diagnostic and treatment steps that result in a patient going from a pre-treated state to a post-treated state. However, the Examiner ignores these limitations in order to mischaracterize the scope of the method of treatment claims as "offering for sale a drug as an over-the-counter drug." Accordingly, the Examiner clearly did not consider the claims as whole.” (brief, page 14, par 1).
In response, claim 1 recites “at a point-of-sale location”, Thus, consider the claims as a whole, the claim is drawn to a method for offering for sale a drug as an over-the-counter product, and offering for sale a drug based on real diagnostic results. The patient does not receive a drug for free.

Appellant argues that “Second, it is improper for the Examiner to argue that the claims recite certain methods of organizing human activity because atorvastatin is "a well-known drug for treating elevated cholesterol levels." Final Action, p. 3. The Office has long cautioned against conflating novelty and obviousness with subject matter eligibility. The MPEP states that "lack of novelty under 35 U.S.C. 102 or obviousness under 35 U.S.C. 103 of a claimed invention does not necessarily indicate that additional elements are well-understood, routine, conventional elements." MPEP 2106.05. Because they are separate and distinct requirements from eligibility, "patentability of the claimed invention under 35 U.S.C. 102 and 103 with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101." Id. (emphasis added).” (brief, page 14, par 2).
In response, the claim 1 recites “atorvastatin in a sufficient amount to treat a chronic disease of the patient, the chronic disease comprising elevated cholesterol levels”. Such additional element recited in claim 1 is well-understood, routine, conventional element as evidenced by The Free Dictionary. The Free Dictionary recites that “atorvastatin- an oral drug (trade name Lipitor) that is effective in lowering triglycerides; potent in reducing LDL cholesterol because higher doses can be given”.

Appellant argues that “Accordingly, Appellant submits that Claim 1 is patent eligible for at least the rationale provided by the Federal Circuit in Vanda and the Office's own analysis of the Vanda decision. More specifically, the pending claims as a whole are also directed to a specific method of self-treatment of a specific condition (i.e., elevated cholesterol levels) using specific steps (submitting a fluid sample for a CLIA-waived diagnostic test at a point-of-sale location, administering a unit dose, submitting a second fluid sample for a CLIA-waived diagnostic test at a point-of-sale location) and a specific compound (i.e., atorvastatin) at specific doses (i.e., unit doses of sufficient amount) for specific patients (i.e., only those who have the condition and respond to treatment without undue side effects) to achieve a specific outcome (i.e., safely treat the chronic disease of elevated cholesterol levels).
Like the claims in Vanda, throughout the pending claims, the patient goes from a pretreated state, self-administers a particular compound for treatment, and is transformed into a post treated state. The claims in Vanda further specify the dosages of the compound to be administered. The pending claims likewise contain a dosage limitation by virtue of the "in sufficient amount to treat the chronic disease of the patient such that the patient can self-administer a unit dose and the chronic disease state is treated" limitation. See Nat. Alternatives, 918 F.3d at 1346 (holding that method claims that specify a patient population to be treated and the particular results to be obtained go far beyond merely stating a law of nature and instead set forth a particular method of treatment, even though the only dosage limitation was by virtue of an "effective" limitation” (Brief, page 17).
This argument is not persuasive. Atorvastatin, brand named Lipitor, in a sufficient amount to treat a chronic disease of elevated cholesterol levels is well known in the US as evidenced by The Free Dictionary before the filing of the application. The Free Dictionary recites that “atorvastatin- an oral drug (trade name Lipitor) that is effective in lowering triglycerides; potent in reducing LDL cholesterol because higher doses can be given”. Thus,  (1) The recitation does not mount to a practical application and improvement to the technology or technical field under Step 2A, Prong Two, because the method of treatment of a condition, using a step and a compound at does are well-known in the art, no improvement to the technology or technical field has been made. (2) the claims do not include additional elements that amount to significantly more than any exception itself under Step 2B, because all the additional elements are well-known in the art before the fling.

Appellant argues that “Further, dependent Claims 2 and 3 include further method of treatment steps of:
• wherein after all of the first plurality of unit doses have been self-administered, the patient undergoes a second CLIA-waived diagnostic test OTC to determine whether the patient is either: (i) expressing a biomarker that indicates that the elevated cholesterol levels are being treated by atorvastatin or (ii) expressing a biomarker that indicates that the patient is experiencing an asymptomatic and problematic side effect of atorvastatin;
• wherein the patient that expresses biomarkers that confirm that the patient is being treated by atorvastatin and is not expressing the biomarker that indicates the problematic side effect, receives a second plurality of unit doses of atorvastatin in sufficient amount to treat the elevated cholesterol levels; and
• wherein the patient self-administers a unit dose of atorvastatin from the second plurality of unit doses.
In other words, the pending claims also include the patient undergoing an additional OTC CLIA-waived diagnostic test to determine whether the first plurality of unit doses of atorvastatin that have been self-administered are indeed treating the patient's high cholesterol or if it is causing the patient problematic side effects. This is done by checking for an expression of a particular biomarker. If, based on the biomarkers, the treatment is causing an undesired physical reaction (i.e., the patient is being harmed by the self-administration of atorvastatin), the treatment is stopped and the patient is excluded from self-administering any additional atorvastatin. If, based on the biomarkers, the treatment is causing a desired physical reaction (i.e., the patient's cholesterol levels are reduced without any harmful side effects), the treatment is continued and the patient undertakes self-administration of a unit dose of atorvastatin from the second plurality of unit doses. In short, the treatment continues with those patients shown to benefit from the treatment and excludes both those that exhibit an undesired physical reaction and also those who do not respond to treatment. Accordingly, consistent with Natural Alternatives and Vanda a specific patient population is identified and treated” (brief, page 18).
This argument is not persuasive. As has been discussed in the advisory action for after final consideration mailed on 05/06/2022, the additional elements are not sufficient to amount to a significant more than judicial exception, because the procedure, as recited in claim 2-3, is routinely practiced by healthcare professionals as evidenced by Safeer. 
Safeer teaches that  after all of the first plurality of unit doses have been self-administered (at 4 weeks), the patient undergoes a second CLIA-waived diagnostic test to determine whether the patient is either: (i) expressing a biomarker that indicates that the elevated cholesterol levels are being treated by atorvastatin or (ii) expressing a biomarker that indicates that the patient is experiencing an asymptomatic and problematic side effect of atorvastatin (elevated liver enzymes); wherein the patient that expresses biomarkers that confirm that the patient is being treated by atorvastatin and is not expressing the biomarker that indicates the problematic side effect, receives a second plurality of unit doses of atorvastatin in sufficient amount to treat the elevated cholesterol levels; and wherein the patient self-administers a unit dose of atorvastatin from the second plurality of unit doses (table 4).

3.
Appellant argues that “the pending claims are directed to a specific OTC method of self-treatment of a specific condition (i.e., elevated cholesterol levels) using specific steps (submitting a fluid sample for a CLIA-waived diagnostic test at a point-of-sale location, administering a unit dose, submitting a fluid sample for a second CLIA-waived diagnostic test at a point-of-sale location) and a specific compound (i.e., atorvastatin) at specific doses (i.e., unit doses of sufficient amount) for specific patients (only those who respond to treatment without undue side effects) to achieve a specific outcome (i.e., safe self-administration of unit doses of atorvastatin for the treatment of the chronic disease of elevated cholesterol levels).
As such, the claims recite significantly more than any abstract idea. Indeed, all of the elements, including those discussed above, certainly go well beyond any abstract idea, particularly when considered as a whole. As a result, the claims cannot possibly be construed as well understood, routine, and conventional in the art of diagnostic testing and treatment. Therefore, Appellant's claims indeed provide an inventive concept. Any attempted rebuttal by the Office of said inventive concept would necessarily require factual evidence under Step 2B and the Berkheimer standard.” (brief, page 19).
This argument is not persuasive. As has been discussed above, Atorvastatin, brand named Lipitor, in a sufficient amount to treat a chronic disease of elevated cholesterol levels is well known in the US as evidenced by The Free Dictionary before the filing of the application. (1) The recitation does not mount to a practical application and improvement to the technology or technical field under Step 2A, Prong Two, because the method of treatment of a condition, using a step and a compound at does are well-known in the art, no improvement to the technology or technical field has been made. (2) the claims do not include additional elements that amount to significantly more than any exception itself under Step 2B, because all the additional elements are well-known in the art before the fling.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/XIAOYUN R XU, Ph.D./Primary Examiner, Art Unit 1797                                                                                                                                                                                                        
Conferees:
/LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797 
                                                                                                                                                                                                       /WILLIAM KRYNSKI/
Supervisory Patent Examiner, TC 1700

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.7